Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application filed by the applicant on April 3rd, 2020.
Claims 1-9 and 11-14 are pending and have been examined.
This Action is made NON-FINAL.
The examiner would like to note that this application is now being examined by examiner John Hobbs III.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 5 and 13-14 are objected to because of the following informalities:  
Claims 5 and 14 discloses “target angles θlb and θrbby inputting”. 
Claim 13 discloses “instructions for calculate a change trajectory”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an actual movement trajectory” in the 7th line of the claim, and has “an actual movement trajectory” already disclosed in Claim 1.  It is unclear if “an actual movement trajectory” is a new actual movement trajectory or the same actual movement trajectory.  A suggestion to overcome this rejection is to amend the claim to “the actual movement trajectory”.  For the purposes of examination the examiner is interpreting the claim limitation to be the actual movement trajectory.
With regard to claims 3-4, the claims depend from claim 2 and inherit the deficiencies of claim 2 discussed above.  Therefore, the claims are rejected under the same logic as claim 2.
Claim 11 recites the limitation “an actual movement trajectory” in the 8th line of the claim, and has “an actual movement trajectory” already disclosed in claim 11.  It is unclear if “an actual movement trajectory” is a new actual movement trajectory or the same actual movement trajectory.  A suggestion to overcome this rejection is to amend the claim to “the actual movement trajectory”.  For the purposes of examination the examiner is interpreting the claim limitation to be the actual movement trajectory
With regard to claims 12-13, the claims depend from claim 11 and inherit the deficiencies of claim 11 discussed above.  Therefore, the claims are rejected under the same logic as claim 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pub. No. 20130218345).
Regarding Claim 1:
Lee teaches:
A computer-implemented moving method for a biped robot, comprising executing on a processor steps of
obtaining an actual movement trajectory Xd_new of the biped robot; ([0014], discloses generating a target trajectory for the robot)
calculating target angles θlb and θrb of servos of two legs of the biped robot, respectively, according to the actual movement trajectory Xd_new wherein each leg of the biped robot is composed of a plurality of servos connected sequentially in series; and ([0100], discloses generating target angles for the respective legs to follow a trajectory and the target angles being generated for the servo joints from the hip to the ankle)
controlling each servo of the two legs of the biped robot to rotate to angles corresponding to the target angles θlb and θrb, respectively. ([0145], discloses a target torque calculator that uses the target angle and angular velocities for each leg; [0023], discloses that walking is controlled by transmitting the target torque to the joints)

Regarding Claim 6: 
Lee teaches the limitations of claim 1.  Lee further teaches:
wherein each leg of the biped body robot comprises 6 servos. ([0068], discloses the legs having six rotatable joints; [0070], discloses each joint actuated by motors)

Regarding Claim 7:
Lee teaches:
A moving apparatus for a biped robot, comprising;
an obtaining module configured to obtain an actual movement trajectory Xd_new of the biped robot; ([0014], discloses generating a target trajectory for the robot; [0097], discloses a target trajectory generator)
a calculation module configured to calculate target angles θlb and θrb of servos of two legs of the biped robot, respectively, according to the actual movement trajectory Xd_new, wherein each leg of the biped robot is composed of a plurality of servos connected sequentially in series; and ([0100], discloses generating target angles for the respective legs to follow a trajectory and the target angles being generated for the servo joints from the hip to the ankle)
a control module configured to control each servo of the two legs of the biped robot to rotate to angles corresponding to the target angles θlb and θrb, respectively. ([0145], discloses a target torque calculator that uses the target angle and angular velocities for each leg; [0023], discloses that walking is controlled by transmitting the target torque to the joints)

Regarding Claim 8:
Lee teaches:
A biped robot comprising: ([0012], discloses a walking robot enabled to walk stably)
a memory; and ([0151], discloses a memory)
a processor; ([0150], discloses a processor)
wherein the memory stores a computer program executable on the processor, and 11the computer program comprises:
instructions for obtaining an actual movement trajectory Xd_new of the biped robot; ([0014], discloses generating a target trajectory for the robot; [0097], discloses a target trajectory generator)
instructions for calculating target angles θlb and θrb of servos of two legs of the biped robot, respectively, according to the actual movement trajectory Xd_new wherein each leg of the biped robot is composed of a plurality of servos connected sequentially in series; and ([0100], discloses generating target angles for the respective legs to follow a trajectory and the target angles being generated for the servo joints from the hip to the ankle)
instructions for controlling each servo of the two legs of the biped robot to rotate to angles corresponding to the target angles θlb and θrb respectively. ([0145], discloses a target torque calculator that uses the target angle and angular velocities for each leg; [0023], discloses that walking is controlled by transmitting the target torque to the joints)

Regarding Claim 9:
Lee teaches the limitations of claim 8.  Lee further teaches:
wherein each of two legs of the biped robot comprises 6 servos. ([0068], discloses the legs having six rotatable joints; [0070], discloses each joint actuated by motors)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No. 20130218345) in view of Seo (US Pub No. 20120316683).
Regarding Claim 2:
Lee teaches all the limitations of claim 1.  Lee further teaches:
wherein the step of obtaining the actual movement trajectory Xd_new, of the biped robot comprises: ([0014], discloses generating a target trajectory for the robot; [0097], discloses a target trajectory generator)
collecting force data of a six-dimensional sensor on a sole of each of the two legs of the biped robot, and angle data of the servos of each leg of the biped robot; ([0100], discloses a force sensor placed between feet and ankle joint; [0101], discloses 
Lee does teach measuring the force data and generating a target trajectory.  Lee does not teach using force information based on force and angle data to generate the trajectory, however, Seo does teach:
calculating force information upon the biped robot according to the force data and the angle data; and ([0038], discloses calculating target torque information by using a target angle and a calculated torque)
calculating an actual movement trajectory of the biped robot based on the force information and attribute information of the biped robot. ([0042], discloses controller outputting target torque to enable the robot to reach a target pose; [0047], discloses a center of gravity for the robot being set according to the target pose)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the target torque generation of Lee to incorporate the calculated torque and target angles of Seo because this would allow the robot to walk stably ([0012]).

Regarding Claim 3:
The combination of Lee and Seo teach the limitations of claim 2.  Lee does teach using target torques and angular information for determining a trajectory.  Lee does not teach the calculation of the of the target torques using vectors or Jacobian matrices, however, Seo does teach:
wherein the step of calculating the force information upon the biped robot according to the force data and the angle data comprises:
generating matrices F1 and F2 based on the force data of each sole, and generating matrices θla and θra, based on the angular data of each leg: ([0188], discloses matrices for the torques;  [0310], discloses angle vectors) 
calculating a Jacobian matrix of the two legs based on the matrices θla and θra, respectively, to obtain matrices J1 and J2; and ([0031], discloses calculating a compensation moment based on the angle information; [0188], discloses an equation for calculating torque using a Jacobian matrix)
calculating the force information upon the biped robot through a formula Fb = J1TF1 + J2TF2 , where Fb represents the force information upon the biped robot. ([0314], discloses calculating target torque by summing the first torque and the second torque)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the target torque and trajectory determination of Lee to incorporate the calculation methods of Seo because this would allow the robot to keep balance during the motion and perform it more flexibly and stably ([0242]).

Regarding Claim 11:
Lee teaches all the limitations of claim 8.  Lee further teaches:
wherein the instructions for obtaining the actual movement trajectory Xd_new of the biped robot comprise: ([0014], discloses generating a target trajectory for the robot; [0097], discloses a target trajectory generator)
instructions for collecting force data of a six-dimensional sensor on a sole of the two legs of the biped robot, and angle data of the servos of each leg of the biped robot; ([0100], discloses a force sensor placed between feet and ankle joint; [0101], 
Lee does teach measuring the force data and generating a target trajectory.  Lee does not teach using force information based on force and angle data to generate the trajectory, however, Seo does teach:
instructions for calculating force information upon the biped robot according to the force data and the angle data; and ([0038], discloses calculating target torque information by using a target angle and a calculated torque)
instructions for calculating an actual movement trajectory of the biped robot based on the force information and attribute information of the biped robot. ([0042], discloses controller outputting target torque to enable the robot to reach a target pose; [0047], discloses a center of gravity for the robot being set according to the target pose)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the target torque generation of Lee to incorporate the calculated torque and target angles of Seo because this would allow the robot to walk stably ([0012]).

Regarding Claim 12:
The combination of Lee and Seo teach the limitations of claim 1.  Lee does teach using target torques and angular information for determining a trajectory.  Lee does not teach the calculation of the of the target torques using vectors or Jacobian matrices, however, Seo does teach:
wherein the instructions for calculating the force information upon the biped robot according to the force data and the angle data comprise:
instructions for generating matrices F1 and F2 based on the force data of each sole, and generating matrices θla and θra, based on the angular data of each leg; ([0188], discloses matrices for the torques;  [0310], discloses angle vectors)
instructions for calculating a Jacobian matrix of the two legs based on the matrices θla and θra, respectively, to obtain matrices J1 and J2; and ([0031], discloses calculating a compensation moment based on the angle information; [0188], discloses an equation for calculating torque using a Jacobian matrix)
instructions for calculating the force information upon the biped robot through formula Fb = J1TF1 + J2TF2 , where Fb represents the force information upon the biped robot. ([0314], discloses calculating target torque by summing the first torque and the second torque)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the target torque and trajectory determination of Lee to incorporate the calculation methods of Seo because this would allow the robot to keep balance during the motion and perform it more flexibly and stably ([0242]).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No. 20130218345) in view of Seo (US Pub No. 20120316683) further in view Kamioka (US Pub No. 20190070729), hereinafter referred to as Kamioka 1.
Regarding Claim 4:
The combination of Lee and Seo teach the limitations of claim 2.  Lee does teaches generating the target trajectory by adding a joint compensation to a generated position trajectory.  Lee does not teach calculating an acceleration or velocity as part of a change trajectory, however, Kamioka 1 
wherein the step of calculating the actual movement trajectory of the biped robot based on the force information and the attribute information of the biped robot comprises: calculating an acceleration of the biped robot based on the force information and a body mass of the biped robot; ([0086], discloses calculating an acceleration by modelling the body as an inverted pendulum and ensuring the resultant force of the inertial force and the gravitational force will be zero)
calculate a change trajectory of a centroid according to the acceleration of the biped robot and a movement speed of the biped robot; and ([0086, discloses a center-of-gravity trajectory generation unit that calculates the acceleration for a center-of-gravity trajectory; [0088], discloses setting a desired translational momentum for the center-of-gravity trajectory);
obtaining the actual trajectory of the biped robot by adding the change trajectory of the centroid and a planned movement trajectory of the biped robot. ([0088], discloses a desired joint displacement amount trajectory that is generated in part by the center-of-gravity trajectory; [0089], discloses a desired joint displacement amount trajectory that is generated in part by a ZMP (Zero Moment Point) trajectory)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the target trajectory generation of Lee to incorporate the generation of the desired joint displacement amount trajectory in Kamioka 1 because this method would allow for more efficient trajectory solution ([0019]; [0024]; [0027]).

Regarding Claim 13:
The combination of Lee and Seo teach the limitations of claim 2.  Lee does teaches generating the target trajectory by adding a joint compensation to a generated position trajectory.  Lee Kamioka 1 does teach:
wherein the instructions for calculating the actual movement trajectory of the biped robot based on the force information and the attribute information of the biped robot comprise: instructions for calculating an acceleration of the biped robot based on the force information and a body mass if the biped robot; ([0086], discloses calculating an acceleration by modelling the body as an inverted pendulum and ensuring the resultant force of the inertial force and the gravitational force will be zero)
instructions for calculate a change trajectory of a centroid according to the acceleration of the biped robot and a movement speed of the biped robot; and ([0086, discloses a center-of-gravity trajectory generation unit that calculates the acceleration for a center-of-gravity trajectory; [0088], discloses setting a desired translational momentum for the center-of-gravity trajectory); 
instructions for obtaining the actual trajectory of the biped robot by adding the change trajectory of the centroid and a planned movement trajectory of the biped robot. ([0088], discloses a desired joint displacement amount trajectory that is generated in part by the center-of-gravity trajectory; [0089], discloses a desired joint displacement amount trajectory that is generated in part by a ZMP (Zero Moment Point) trajectory)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the target trajectory generation of Lee to incorporate the generation of the desired joint displacement amount trajectory in Kamioka 1 because this method would allow for more efficient trajectory solution ([0019]; [0024]; [0027]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No. 20130218345) in view of Kamioka (US Pub No. 20170036346), hereinafter referred to as Kamioka 2.
Regarding Claim 5:
Lee teaches the limitations of claim 1.  Lee also teaches calculating target angles according to a movement trajectory.  Lee does not teach inputting an actual trajectory to a body centroid position in inverse kinematics, however, Kamioka 2 does teach:
wherein the step of calculating the target angles θlb and θrb of the servos of two legs of the biped robot, respectively, according to the actual movement trajectory Xd_new comprises: calculating the target angles θlb and θrbby inputting the actual movement trajectory to a body centroid position in inverse kinematics. ([0112], discloses calculating joint displacement for each joint by inverse kinematics to generate a target trajectory that fulfills a center of gravity trajectory)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the calculation of target angles according to a target trajectory in Lee to incorporate the target trajectory that fulfills a center of gravity trajectory in Kamioka 2 because this would ensure high stability ([0031]).

Regarding Claim 14:
Lee teaches the limitations of claim 8.  Lee does teach calculating target angles according to a movement trajectory.  Lee does not teach inputting an actual trajectory to a body centroid position in inverse kinematics, however, Kamioka 2 does teach:
wherein the instructions for calculating the target angles θlb and θrb of the servos of two legs of the biped robot, respectively, according to the actual movement trajectory Xd_new comprise: instructions for calculating the target angles θlb and θrbby inputting the actual movement trajectory to a body centroid position in inverse kinematics. ([0112], discloses calculating joint displacement for each joint by inverse kinematics to generate a target trajectory that fulfills a center of gravity trajectory)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the calculation of target angles according to a target trajectory in Lee to incorporate the target trajectory that fulfills a center of gravity trajectory in Kamioka 2 because this would ensure high stability ([0031]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Maisonnier (US Patent No. 8965573) discloses a program and system for controlling walking of a biped robot without the use of ZMP.  Ahn (US Pub. No. 20120155775) discloses a walking robot using simultaneous localization and mapping to navigate an environment and uses kinematic data and rotational angle data to walk. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664